Filed 2/1/22 P. v. Davis CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                    B312149

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. NA068464)
           v.

 COLLIN ROBERT DAVIS,

           Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, James D. Otto, Judge. Affirmed in part and
reversed in part.
      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Wyatt E. Bloomfield, Deputy
Attorneys General, for Plaintiff and Respondent.
                    _______________________
      Defendant Collin Robert Davis, found guilty by a jury in
2008 of one count of second degree murder and three counts of
premeditated attempted murder, challenges the trial court’s
denial of his petition to be resentenced pursuant to Penal Code
section 1170.95.1
      When the trial court denied Davis’s petition for
resentencing, section 1170.95 did not provide relief for
individuals convicted of attempted murder. Although recent
amendments to this statute now permit defendants who are
convicted of attempted murder to petition for resentencing, the
jury in this case found that Davis personally intended to kill his
victim, rendering him ineligible to be resentenced under the
revised statute as a matter of law.
      We reach a different result with respect to Davis’s second
degree murder conviction. The trial court rejected his petition for
resentencing on the second degree murder conviction at the
prima facie stage even though the jury was instructed on the
natural and probable consequences theory of murder, which is
now precluded by section 1170.95. Further, during the
proceedings below, the trial court indicated it was applying a
lower—now impermissible—standard of proof in evaluating
Davis’s petition. The Attorney General concedes that the trial
court erred in denying the second degree murder petition at the
prima facie stage and that its error is not harmless.
      We therefore affirm the denial of Davis’s petition for
resentencing with respect to his attempted murder convictions,
and reverse and remand the petition for his second degree


      1Subsequent undesignated statutory citations are to the
Penal Code.




                                 2
murder conviction, with instructions that the trial court apply the
standard of proof now made applicable to section 1170.95
petitions by virtue of recent amendments to that section.
          FACTUAL AND PROCEDURAL SUMMARY
A.    Factual Summary from Prior Opinion
      In our prior opinion involving Davis’s direct appeal (People
v. Davis (Jul. 29, 2009, B207319) [nonpub. opn.] (Davis I)), we
described the facts of the case, which we now summarize.2
      On October 18, 2005, Steven Tan, Abel Osuna, Frank
Salinas, and another man, were arguing at a restaurant in Long
Beach. According to the statement he later made to the police,
Tan had been approached by the group and they asked him for
his gang affiliation. Tan fled and ran to a friend’s house where
he telephoned Davis to meet him at the restaurant. Once Tan
returned to the restaurant, he found Davis, as well as Osuna,
Salinas, and the unidentified man. The group drew firearms and
Tan and Davis fled. After they arrived back at Tan’s house,
Davis told Tan to stay home. Tan later told the police he thought
Davis intended to retaliate. (Davis I, supra, B207319.)
      Tan also told the police that later that evening Davis called
him and said, “Don’t worry about those Mexicans and don’t go to
[the restaurant].” Davis added, “They won’t mess with you.”
Davis also said he “and ‘Little Man’ and like two or three more
other people” were with him. When the police asked Tan
whether Davis said “how he took care of those Mexicans,” Tan
replied, “They shot at them.” Tan further told the police that

      2 In evaluating a section 1170.95 petition, we may rely on
the record of conviction including this court’s prior opinions.
(People v. Lewis (2021) 11 Cal.5th 952, 972.)




                                 3
Davis talked about the shooting a few days later, stating Davis
and a couple of his friends shot at them while Davis stayed in the
car. Tan also told the police that Davis said, “almost everybody
had a gun.” (Davis I, supra, B207319.)
       According to Salinas, after he and his friends left the
restaurant, he was approached by two men while he was riding
around on his bicycle, neither of whom he recognized, one of
whom was wearing a bandana covering his face. One of the men
asked whether Salinas had information on a local gang, and
Salinas said he did not. About 15 minutes later, Salinas heard
five or six gunshots. (Davis I, supra, B207319.)
       According to victims Katherine Reyes and Jose Velasquez,
they were walking near the restaurant that evening when they
saw two or three men crossing the street, one of whom wore a
white bandana covering his face. One member of the group
shouted, “Shoot” and the group started shooting at them. Reyes
heard about 15 gunshots, while Velasquez heard five or six.
Reyes told the police she saw a gun in the hand of the man
wearing the white bandana, and Velasquez testified he saw the
same man shoot at them. Although they fled, Reyes was grazed
by a bullet and Velasquez sustained multiple gunshot wounds to
each leg. (Davis I, supra, B207319.)
       Others were shot as well. At about 7:30 p.m. the same
night, the police found Victor Gonzalez outside an apartment
nearby. He had been shot once in the abdomen and later died as
a result of blood loss. Another victim, Martin Morales, was shot
in the abdomen the same night. Sometime after 7:30 p.m., the
police found him bleeding on a bed in an apartment about two
blocks from the location of Gonzalez’s body. Morales survived.
(Davis I, supra, B207319.)




                                4
      When the police interviewed Davis on December 15, 2005,
he initially denied being in the vicinity, but then admitted he in
fact drove to that location at the request of “Little Man,” and
someone else he did not know who wore a “rag” over his face.
Davis denied knowing what was planned. (Davis I, supra,
B207319.)
B.    Davis’s Conviction and Prior Appeal
      On March 24, 2008, the jury found Davis guilty of second
degree murder of Gonzalez (§ 187, subd. (a)), and three counts of
premeditated attempted murder of Reyes, Velasquez, and
Morales (§§ 187, subd. (a), 664). The jury also found firearm and
gang allegations to be true (§§ 186.22, subd. (b), 12022.53,
subds. (d), (e)(1)).
      On April 7, 2008, Davis was sentenced to state prison for 45
years to life.
      On July 29, 2009, this court reversed one of the three
attempted murder convictions (as to Morales) on Davis’s direct
appeal for insufficient evidence. We otherwise affirmed the
judgment. (Davis I, supra, B207319.)
C.    Petition for Resentencing and the Trial Court’s
      Order
      In 2018, the Legislature enacted Senate Bill No. 1437
(2017-2018 Reg. Sess.), which, among other revisions to the law
of murder, abolished the natural and probable consequences
doctrine in cases of murder. (See People v. Gentile (2020) 10
Cal.5th 830, 842-843.) The legislation also enacted section
1170.95, which established a procedure for vacating murder
convictions for defendants who could no longer be convicted of
murder because of the changes in the law and resentencing those
who were so convicted. (Stats. 2018, ch. 1015, § 4.)




                                 5
       Recently enacted Senate Bill No. 775 (2021-2022 Reg.
Sess.), effective January 1, 2022, amended section 1170.95 to,
among other things, permit those convicted of attempted murder
to petition for resentencing under that newly-amended section.
       On January 4, 2019, Davis, represented by counsel, filed a
petition for resentencing pursuant to section 1170.95. In his
petition, he alleged that he had been convicted of second degree
murder and two counts of attempted murder under the natural
and probable consequences doctrine, that he could not now be
convicted of murder or attempted murder, and requested the
appointment of counsel.
       On March 16, 2021, following briefing by both parties, the
trial court held a hearing, heard arguments, and took the matter
under submission. At a further hearing on March 30, 2021, the
court denied the petition on several grounds: (1) Davis had failed
to make a prima facie case as to his murder conviction because
“he was tried on an express[ ] malice murder theory in addition to
a natural and probable consequences theory”; (2) that even had a
prima facie showing been made, “the People have proved to the
court at the hearing beyond a reasonable doubt based on the
record of conviction that he was/or would have been convicted on
the theory of express[ ] malice”; and (3) Davis was not entitled to
relief as to his attempted murder convictions because section
1170.95 does not apply to the crime of attempted murder.
       Davis timely appealed.
                         DISCUSSION
A.    Davis Is Ineligible for Resentencing of His Attempted
      Murder Convictions
      Davis argues the trial court erred in denying his petition at
the prima facie stage because it erroneously held that Senate Bill




                                6
No. 1437 did not apply to the crime of attempted murder. This
issue is now settled by the passage of Senate Bill No. 775, and
thus, the trial court erred insofar as it did not predict the passage
of this bill. What remains to be decided is whether this error was
harmless under the standard set forth in People v. Watson (1956)
46 Cal.2d 818. (See People v. Lewis, supra, 11 Cal.5th at pp. 973-
974.)
       To be convicted of attempted murder, a jury must find a
specific intent to commit the crime as well as a direct but
ineffectual act done toward its commission. (§ 29.2, subd. (a);
People v. Campos (2007) 156 Cal.App.4th 1228, 1242.) Express
malice is required for attempted murder. (People v. Beck (2005)
126 Cal.App.4th 518, 522.)
       Senate Bill No. 1437, which became effective January 1,
2019, amended section 189, which defines the degrees of murder,
to limit murder liability based on felony murder or a natural and
probable consequences theory for a person who: (1) was the actual
killer; (2) though not the actual killer, acted “with the intent to
kill” and “aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer” in the
commission of first degree murder; or (3) was “a major
participant in the underlying felony and acted with reckless
indifference to human life, as described in subdivision (d) of
Section 190.2.” (§ 189, subd. (e).)
       Senate Bill No. 1437 also amended the definition of malice
in section 188 to provide that “[m]alice shall not be imputed to a
person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).) As we have stated, the effect of this
amendment was to abolish the natural and probable
consequences doctrine in cases of murder. (People v. Larios




                                 7
(2019) 42 Cal.App.5th 956, 964, review granted Feb. 26, 2020,
S259983.)
       In addition to amending sections 188 and 189, the
Legislature enacted section 1170.95 (Stats. 2018, ch. 1015, § 4,
eff. Jan. 1, 2019) which authorizes a person convicted of felony
murder or murder under a natural and probable consequences
theory to file a petition with the sentencing court requesting to
vacate the conviction and be resentenced. (§ 1170.95, former
subd. (a).)
       During the pendency of this appeal, section 1170.95 was
amended by Senate Bill No. 775. Among other changes, Senate
Bill No. 775 amends section 1170.95 by “[c]larif[ying] that
persons who were convicted of attempted murder or
manslaughter under a theory of felony murder and the natural
probable consequences doctrine are permitted the same relief as
those persons convicted of murder under the same theories.”
(Stats. 2021, ch. 551, § 1, subd. (a).)3
       Contrary to the assertions made by Davis in his petition
and on this appeal, the record of conviction establishes that he
was convicted under an express malice theory on the attempted
murder charges. On those charges, Davis’s jury was instructed
that it must find him guilty only if “[1] [Davis] took at least one
direct but ineffective step toward killing (another person) [and]
[2] [Davis] intended to kill that (person).” (Italics added.) Thus,
when the jury convicted Davis, it found he acted with an intent to

      3 The amendment also codifies certain holdings of People v.
Lewis, supra, 11 Cal.5th 952, reaffirms the burden of proof at a
resentencing hearing, and addresses the evidence a court may
consider at a resentencing hearing. (Stats. 2021, ch. 551, § 1,
subds. (b)-(d).)




                                 8
kill, and intent to kill is the equivalent of express malice. (People
v. Saille (1991) 54 Cal.3d 1103, 1114-1115). Express malice
remains a valid theory of murder following Senate Bill Nos. 775
and 1437. (§ 188, subd. (a)(1).)
       Davis therefore cannot establish that he “could not
presently be convicted of . . . attempted murder because of
changes to Section 188 or 189 made effective January 1, 2019,” as
required by amended section 1170.95, subdivision (a)(3). (Stats.
2021, ch. 551, § 2.) The trial court’s error—created by the
passage of Senate Bill No. 755—was therefore harmless because,
as a matter of law, Davis cannot establish that he is entitled to
relief under section 1170.95, as amended by Senate Bill No. 775.
C.    The Trial Court Concededly Erred in Finding Davis
      Ineligible for Resentencing of His Murder Conviction
      As we have discussed above, one effect of Senate Bill
No. 1437 was to abolish the natural and probable consequences
doctrine in cases of murder and to provide a resentencing
procedure for those convicted under this theory. (People v.
Larios, supra, 42 Cal.App.5th at p. 964, review granted.)
      On Davis’s murder charge, the jury was instructed on both
aider and abettor and natural and probable consequences
theories of murder liability. The jury was instructed it must find
Davis guilty of murder so long as:
      “1. The crime of assault with a firearm was committed;
      “2. That the defendant aided and abetted [those] crimes;
      “3. That a co-principal in that crime committed the crime
of assault with a firearm; and
      “4. The crime of murder was a natural and probable
consequence of the commission of the crime of assault with a
firearm.” (CALJIC No. 3.02.)




                                  9
       The Attorney General concedes that, in light of the above
jury instructions, Davis was convicted under a now invalid theory
of murder liability. We agree that Davis successfully pled a
prima facie case for resentencing under section 1170.95. The
trial court thus erred in denying Davis’s petition at the prima
facie stage and by failing to issue an order to show cause. (See
Stats. 2021, ch. 551, § 2; see also People v. Lewis, supra, 11
Cal.5th at pp. 971-972.)
       The Attorney General also concedes, and we agree, that
this error was not harmless on this record. In its order denying
Davis’s petition, the trial court held, “the People have proved to
the court at the hearing beyond a reasonable doubt based on the
record of conviction that he was/or would have been convicted on
the theory of express[ ] malice.” (Italics added.) Also, during the
hearing on Davis’s petition, the trial court characterized its task
as determining “whether there was sufficient evidence in my
mind that he could be proven guilty beyond a reasonable doubt by
. . . actual malice based on the record of conviction.” 4 (Italics
added.)
        Among the other changes we have discussed, Senate Bill
No. 775 clarifies the standard of proof applicable to evaluating
section 1170.95 petitions: “A finding that there is substantial
evidence to support a conviction for murder, attempted murder,


      4 The trial court similarly stated “the People have just
submitted to me on the record of conviction they have the burden
of proof beyond a reasonable doubt, but I[,] under that section
[1170.95,] am tasked with making a factual finding as to whether
they did or could have proved that the defendant is guilty of
murder under an implied malice theory or under an actual malice
theory for that matter.” (Italics added.)




                                10
or manslaughter is insufficient to prove, beyond a reasonable
doubt, that the petitioner is ineligible for resentencing.”
(§ 1170.95, subd. (d)(3), italics added; Stats. 2021, ch. 551, § 2.)5
       Because the trial court repeatedly used the conditional
“could” during its characterization of the People’s burden, both in
its order and during the hearing below, it is unclear whether the
trial court applied the lower—now impermissible—standard of
proof in evaluating Davis’s petition.
       It is reasonably probable that the trial court would not
have denied Davis’s petition at the prima facie stage had it
applied the higher standard of proof now applicable to section
1170.95 petitions as amended by Senate Bill No. 775. (See People
v. Lewis, supra, 11 Cal.5th at pp. 973-974 [denial of § 1170.95
petition evaluated under the standard of prejudice described in
People v. Watson, supra, 46 Cal.2d 818].) Accordingly, the trial
court’s error in denying Davis’s petition was not harmless.




      5  At the time the trial court denied Davis’s petition, there
was a division among appellate courts as to the standard trial
courts should apply in deciding a petition at the last stage of
review. Senate Bill No. 775 has resolved this issue by providing
that the prosecution bears the burden “to prove, beyond a
reasonable doubt, that the petitioner is guilty of murder . . .
under California law as amended by the changes to Section 188
or 189 made effective January 1, 2019.” (§ 1170.95, subd. (d)(3),
italics added; Stats. 2021, ch. 551, § 2.)




                                 11
                          DISPOSITION
       That portion of the trial court’s order denying the petition
as to the attempted murder convictions is affirmed. That portion
of the trial court’s order denying the petition as to the murder
conviction is reversed.
       NOT TO BE PUBLISHED


                                           CRANDALL, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                12